EXHIBIT 16.1 Mantayla McReynolds, LLC Certified Public Accountants America Counts on CPAsTM April 28, 2011 Securities and Exchange Commission Office of the Chief Accountant treet, N.E. Washington, DC20549-7561 We have read the statements included in Item 4.01 of Form 8-K dated April 28, 2011, of Northern Oil and Gas, Inc. (the “Registrant”), filed with the Securities and Exchange Commission and are in agreement with the statements concerning our firm. We have no basis to agree or disagree with the other statements included in such Form 8-K. Sincerely, /s/ Mantyla McReynolds, LLC Mantyla McReynolds, LLC
